NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                           FOR THE NINTH CIRCUIT                            JAN 08 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA, ex rel.               No. 08-16223
UNITE HERE,
                                                D.C. No. 3:06-cv-02413-PJH
             Plaintiff - Appellant,

                                                ORDER
  v.

CINTAS CORPORATION,

             Defendant - Appellee,



                   Appeal from the United States District Court
                      for the Northern District of California
                   Phyllis J. Hamilton, District Judge, Presiding

                    Argued and Submitted November 3, 2009
                           San Francisco, California

Before: GOODWIN and W. FLETCHER, Circuit Judges, and MILLS, * District
Judge.

       The joint stipulated motion of relator UNITE HERE and Cintas Corporation

to voluntarily dismiss the appeal under Federal Rule of Appellate Procedure 42(b)



       *
             The Honorable, Richard Mills, Senior United States District Judge for
the Central District of Illinois, sitting by designation.
because of settlement in this qui tam action is GRANTED. Each party will bear its

own costs and fees.

        The motion of Workers United to intervene in this action is DENIED as

moot.

        The motion of Cintas Corporation for leave to file a sur-reply memorandum

is DENIED as moot.

        This case is CLOSED.